DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figures 2-4 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  United States Patent Application Publication 2018/0003692 shows a pin-vee lubricant measuring device with a thermocouple within the rotating pin.  Furthermore, at least United States Patent 7,698,929 shows a pin-vee lubricant measuring device without a grease sleeve.  Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 9 are objected to because of the following informalities.
In claim 1 (lines 6 and 10) the phrase "at least one other" is unclear.  Perhaps the applicant intended to state "at least one another"?

In claim 2 the phrase "to measure each abrasively generated temperature measured" is unclear.  The last word appears to be redundant.
In claim 1 the method is directed to "obtaining precise temperature data".  However, there is no claimed step of actually obtaining "precise" temperature data.  Furthermore, the final step is merely comparing generated temperature data (which may or may not be "precise") generating a lubricity index where the applicant defines this index as a "ratio of the measured temperature of the latter (control) to that of the test lubricant under the lubricity test conditions imposed."
In claim 3 the phrase "the abrasive movement at least one temperature is measured remotely" is unclear.  Is the abrasive movement being measured remotely?  Is a temperature being measured remotely?  
	In claim 9 the step of avoiding the adding of lubricant is already set forth as an alternative step in claim 1.
Claim Rejections - 35 U.S.C. § 112
The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 10 requires "an apparatus for measuring lubricity of a liquid lubricant comprising a rotatable pin and vee block test apparatus as otherwise set forth in ASTM D2760-95 (Reapproved 2010) but without a grease sleeve, and which is modified to have a hole longitudinally along a central axis of rotation of the rotatable pin, the hole being configured to receive a thermocouple adapted to measure temperature during testing."  Initially it is noted that the referenced ASTM standard shows at least two different devices.  Furthermore, each and every component of the devices shown in the ASTM standard are not shown or otherwise described.  Therefore, it is not clear what is or is not actually what is included or excluded by the claims. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "obtaining precise temperature data in claim 1 is a relative term which renders the claim indefinite.  The term "precise" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856